                                227 Filed 05/21/20
Case 7:17-cr-00419-KMK Document 231       05/14/20 Page 1 of 2
                                                       227 Filed 05/21/20
                       Case 7:17-cr-00419-KMK Document 231       05/14/20 Page 2 of 2




Application for compassionate release under 18 U.S.C. Section
3582 is denied. Mr. Whitted does not present as many high-risk
factors as he asserts. He is pre-diabetic, not diabetic, and while
asthma is a risk factor, it is not in the top 10 risk factors in New York.
And, while Mr. Whitted may be overweight, that is only among many
factors that add risk, none of which Mr. Whitted has. On the flip
side, Mr. Whitted’s criminal history and his conduct in this case
demonstrate that his early release would be of great risk to the
public. He sold narcotics knowing full well that what he sold in
particular was exceptionally dangerous. Moreover, while Danbury
has had it share of challenges, they do not rise to the level of
making Mr. Whitted’s an extraordinary or compelling case for early
release, especially given how much time is left on his sentence.

So Ordered.




5/21/20
